                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 19-cv-00270-CMA-NYW

ERIC L. GARNER,

       Plaintiff,

v.

FCA CHRYSLER,

       Defendant.


            ORDER AFFIRMING AND ADOPTING UNITED STATES
                MAGISTRATE JUDGE’S RECOMMENDATION
______________________________________________________________________

       This matter is before the Court upon the November 27, 2019 Recommendation

(Doc. # 48) by United States Magistrate Judge Nina Y. Wang that this Court grant

Defendant’s Motion to Enforce Settlement Agreement (Doc. # 35). Plaintiff Eric Garner

filed an Objection (Doc. # 50) to the Recommendation. For following reasons, Plaintiff’s

objections are overruled. The Court affirms and adopts the Recommendation and grants

Defendant’s Motion.

                                 I.      BACKGROUND

       The Magistrate Judge’s Recommendation provides a recitation of the factual and

procedural background of this dispute and is incorporated herein by reference. See 28

U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, this Order will reiterate only

what is necessary to address Plaintiff’s objections.
       This case involves an employment dispute between pro se Plaintiff Eric L. Garner

and his former employer, FCA US LLC (“FCA”). Mr. Garner asserts claims of racial

discrimination and retaliation against FCA pursuant to Title VII of the Civil Rights Act of

1964. (Doc. # 25 at 2.)

       The Parties engaged in settlement negotiations from September 4, 2019, until

October 22, 2019. See generally (Doc. # 35). On September 12, 2019, the Parties

successfully negotiated a settlement amount of $18,500. (Doc. # 35-1 at 2; Doc. # 35-

3.) Later that day, FCA sent an email to Mr. Garner memorializing the Parties’

agreement. (Doc. # 35-1 at 2.) Mr. Garner responded, affirming the agreed upon

amount. (Id.) FCA sent Mr. Garner the settlement agreement on September 26, 2019.

(Doc. # 35-4 at 1.)

       However, on October 2, 2019, Mr. Garner sent another email to FCA stating

concerns with various provisions in the agreement. (Doc. # 35-2 at 5.) FCA made all the

changes that Mr. Garner requested. On October 15, 2019, Mr. Garner sent an email

informing FCA that he had changed his mind about some of the provisions that he had

previously wanted to delete. (Id.) He also requested an additional provision allowing him

to pursue employment with FCA and back pay from June 2018. (Id.)

       On October 18, 2019, the Parties spoke over the phone regarding Mr. Garner’s

latest change requests. (Id. at 1.) During the discussion, the Parties reached an

agreement to make some modifications to the agreement, but the Parties agreed not to

include a backpay provision. (Id.) FCA then sent an email to Mr. Garner memorializing

the phone call and attaching copies of the revised final settlement agreement and joint


                                             2
stipulation for dismissal for Mr. Garner to sign. (Doc. # 35-2 at 1.) Later that same day,

Mr. Garner called defense counsel and announced that he was no longer interested in

signing the settlement agreement because he disagreed with the $18,500 settlement

amount. (Doc. # 35-1 at 5.)

       On October 22, 2019, FCA sent an email to Mr. Garner indicating its intention to

file the instant Motion and requesting Mr. Garner’s position. (Doc. # 35-5 at 4-5.) In

response, Mr. Garner left a voicemail for defense counsel in which Mr. Garner said he

would “just go ahead and settle this.” (Doc. # 35-6.) Additionally, Mr. Garner promised to

sign and return the agreement to FCA that night or the following morning. (Id.) Notably,

Mr. Garner indicated that he would sign the agreement that he received from FCA the

week prior “as-is.” (Doc. # 35-6.) To date, Mr. Garner has not signed the agreement.

See generally (Doc. # 35).

                               II.    LEGAL STANDARDS

A.     REVIEW OF A RECOMMENDATION

       When a magistrate judge issues a recommendation on a dispositive matter, Fed.

R. Civ. P. 72(b)(3) requires that the district judge “determine de novo any part of the

magistrate judge’s [recommended] disposition that has been properly objected to.” An

objection is properly made if it is both timely and specific. United States v. One Parcel of

Real Property Known As 2121 East 30th Street, 73 F.3d 1057, 1059 (10th Cir. 1996).

In conducting its review, “[t]he district judge may accept, reject, or modify the




                                              3
recommended disposition; receive further evidence; or return the matter to the

magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

B.     PRO SE PLAINTIFF

       Plaintiff proceeds pro se. The Court, therefore, reviews his pleading “liberally and

hold[s] [it] to a less stringent standard than those drafted by attorneys.” Trackwell v.

United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted). However, a pro

se litigant’s “conclusory allegations without supporting factual averments are insufficient

to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991). A court may not assume that a plaintiff can prove facts that have not

been alleged, or that a defendant has violated laws in ways that a plaintiff has not

alleged. Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters,

459 U.S. 519, 526 (1983); see also Whitney v. New Mexico, 113 F.3d 1170, 1173–74

(10th Cir. 1997) (a court may not “supply additional factual allegations to round out a

plaintiff’s complaint”); Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991)

(a court may not “construct arguments or theories for the plaintiff in the absence of any

discussion of those issues”). Nor does pro se status entitle a litigant to an application of

different rules. See Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

                                   III.   DISCUSSION

A.     ENFORCING SETTLEMENT AGREEMENTS

       Colorado public and judicial policies favor voluntary agreements to settle legal

disputes. Gates Corp. v. Bando Chem. Indus., Ltd., 4 F. App’x 676, 682 (10th Cir.

2001). “A trial court has the power to summarily enforce a settlement agreement


                                              4
entered into by the litigants while the litigation is pending before it.” United States v.

Hardage, 982 F.2d 1491, 1496–97 (10th Cir. 1993). Disputes relating to the formation,

construction, and enforceability of a settlement agreement are resolved by applying

state contract law, even when there are federal causes of action at issue. United States

v. McCall, 235 F.3d 1211, 1215 (10th Cir. 2000).

       In Colorado, “[a] contract is formed when one party makes an offer and the other

accepts it, and the agreement is supported by consideration.” Sumerel v. Goodyear Tire

& Rubber Co., 232 P.3d 128, 133 (Colo. App. 2009). The essential elements of a

contract include “mutual assent to an exchange, between competent parties, with

regard to a certain subject matter, for legal consideration.” Indus. Prod. Int'l, Inc. v. Emo

Trans, Inc., 962 P.2d 983, 988 (Colo. App. 1997). (citing Restatement (Second) of

Contracts §§ 24, 32 (1979)). An offer is a manifestation by one party of a willingness to

enter into a bargain, and an acceptance is a manifestation of assent to the terms of the

offer. Id. “Acceptance of an offer must be of the identical terms of the offer, and in the

manner, if any, specified in the offer, without any changes.” Citywide Bank of Denver v.

Herman, 978 F. Supp. 966, 977 (D. Colo. 1997).

       When there is a complete agreement, the fact that certain formalities remain to

be performed, such as signing the written agreement, does not reduce such an

agreement to the status of mere negotiations. City & Cty. of Denver v. Adolph Coors

Co., 813 F. Supp. 1476, 1481 (D. Colo. 1993). An oral settlement agreement is

enforceable, even if the parties do not formally sign the written agreement as “it is

established that a signature is not always necessary to create a binding agreement.”


                                               5
Presidential Motor Yacht Corp. v. President Marine, Ltd., 753 F. Supp. 7,13 (D.D.C.

1990). Ordinarily, a party who knowingly and voluntarily authorizes the settlement of her

claims cannot avoid the terms of the settlement simply because she changes her mind.

Woods v. Denver Dep't of Revenue, Treasury Div., 45 F.3d 377, 378 (10th Cir. 1995)

(citing Worthy v. McKesson Corp., 756 F.2d 1370,1373 (8th Cir. 1985)).

B.     APPLICATION

       Mr. Garner’s Objection (Doc. # 50) states that he did not understand the terms of

the Settlement Agreement (“Settlement”) (Doc. # 36) until he received and reviewed the

final draft on October 18, 2019. 1 Mr. Garner was provided three drafts of the Settlement

throughout negotiations with Defendant. (Doc. # 35-2, # 35-4.) Mr. Garner had ample

opportunity to review the Settlement prior to accepting its terms. In fact, Mr. Garner

reviewed the Settlement carefully enough to request a series of revisions, most of which

Defendant compromised on and included in the final version of the Settlement. Mr.

Garner acknowledged the Settlement amount and terms (Doc. # 35-2 at 8) and

expressed his willingness to sign the agreement on several occasions (Id. at 7; Doc. #

35-6.) On October 22, 2019, Mr. Garner accepted all of the terms via email and

explicitly promised to “sign the contract agreement as-is,” (Id.), thereby satisfying the



1 In his Objection (Doc. # 50), Mr. Garner vaguely references his view that the Defendant took
advantage of his financial situation during settlement negotiations. However, in an email to
defense counsel on October 2, 2019, (Doc. # 35-2 at 7), Mr. Garner states “I am not hurting for
cash and I am more than prepared to fight for what is right.” A contract is voidable on the
grounds of duress if a party's manifestation of assent is induced by an improper threat that
leaves no reasonable alternative. See Restatement (Second) of Contracts § 175 (1981);
DeJean v. United Airlines, Inc., 839 P.2d 1153, 1160 (Colo. 1992). As demonstrated by his
email, however, the record does not establish that Mr. Garner agreed to the Settlement under
circumstances that would deem the agreement voidable.

                                               6
requirements of an offer, acceptance, and consideration. Considering the

correspondence between the Parties, the Court concludes that Mr. Garner and FCA

entered into an enforceable settlement agreement on October 22, 2019, and that it is

appropriate to bind Mr. Garner to the final Settlement as written. (Doc. # 36.)

                                  IV.    CONCLUSION

       Based on the foregoing, the Court ORDERS as follows:

   •   Magistrate Judge Wang’s Recommendation (Doc. # 48) is AFFIRMED and

       ADOPTED as an Order of this Court;

   •   Defendant’s Motion to Enforce Settlement Agreement (Doc. # 35) is GRANTED;

       and

   •   This matter is dismissed with prejudice. See Siribuor v. UHS of Denver, Inc., No.

       12-CV-0077-RBJ-KLM, 2012 WL 3590791, at *6 (D. Colo. Aug. 20, 2012)

       (granting motion to enforce settlement agreement and dismissing case with

       prejudice), aff’d, 514 F. App'x 811 (10th Cir. 2013).



       DATED: April 3, 2020


                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             7
